DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 53 recites “using information in a component structure to construct the symbols of the second watermark value and to compare it to candidate payload symbols to perform the hypothesis testing”. However, there is insufficient antecedent basis for the limitations of “the second watermark value” and “perform the hypothesis testing”, and it is unclear as to what the limitations are actually referring to. In order to advance prosecution on the merits, claim 53 has been interpreted by the Examiner to mean using information in a component structure to construct and perform testing.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47-49 and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy et al. (US20150089541, hereinafter Ramaswamy) in view of Ramanathan et al. (US20140052737, hereinafter Ramanathan) and Kim et al. (US20150373413, hereinafter Kim).

Regarding claim 47, Ramaswamy discloses a method for enhancing presentation of audiovisual content that may incorporate multiple alternate components, comprising: 
receiving audiovisual content at a receiver device (stb 140/devices 154/156, see Ramaswamy, at least at [0035]-[0036], [0038]-]0039], Figs. 1 and related text), the audiovisual content containing during one or more intervals of time at least two coincident components (see Ramaswamy, at least at [0026]-[0028], [0046]-[0049], and related text), wherein each coincident component is embedded with a watermark conveying a different content identification code (see Ramaswamy, at least at [0026]-[0028], [0046]-[0049], and related text); and
receiving, at a server that is remote from the receiver device (data collection server 162, see Ramaswamy, at least at Figs. 1 and related text; Ramaswamy also discloses receiving at the receiver device 154 data table that includes at least two component structures, see at least [0079]) a data table that includes at least two component structures (the database has at least a database 
wherein each component structure comprises one or more content identification codes conveyed in a coincident component and a component description associated with the coincident component (see Ramaswamy, at least at [0046], [0054]-[0056], [0072], [0079] and related text).
Ramaswamy does not specifically disclose retrieving from the server the data table; 
detecting watermarks in the received audiovisual content to determine content identification codes conveyed in the watermarks; 
finding a content identification code in a component structure in the data table that matches a content identification code of a particular coincident component in the received audiovisual content; or
modifying the presentation of the audiovisual content in accordance with the component description of the particular coincident component in the received audiovisual content.
In an analogous art relating to a system for managing media, Ramanathan discloses retrieving, from a server a data table (the candidate list and/or top list, see Ramanathan, at least at [0053], [0055]-[0057], and related text); and
finding a content identification code in the data table that matches a content identification code of a particular coincident component in an received audiovisual content (see Ramanathan, at least at [0043], [0057], [0111], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Ramaswamy to include the limitations as taught by Ramanathan for the advantage of efficiently allowing for distributed processing options to optimize system resources.

modifying the presentation of the audiovisual content in accordance with the component description of the particular coincident component in the received audiovisual content.
In an analogous art relating to a system for managing media, Kim discloses detecting watermarks in received audiovisual content to determine content identification codes conveyed in the watermarks (see Kim, at least at [0089]-[0092], [0106], [0116]-[0118],[0189], [0194], and related text); 
finding a content identification code in a data table that matches a content identification code of a particular coincident component in a received audiovisual content (see Kim, at least at [0194]-[0201], [0227], [0240]-[0243], [0246], and related text); and 
modifying the presentation of the audiovisual content in accordance with the component description of the particular coincident component in the received audiovisual content (see Kim, at least at [0319]-[0321], [0330]-[0333], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Ramaswamy in view of Ramanathan to include the limitations as taught by Kim for the advantage of providing more robust management and control of media content.
Regarding claim 48, Ramaswamy in view of Ramanathan and Kim discloses wherein the content identification code is a server code (see Kim, at least at [0132], and related text).  
Ramaswamy in view of Ramanathan and Kim discloses wherein the at least two coincident components include audio components (see Kim, at least at [0102], [0194], and related text). 
Regarding claim 51, Ramaswamy in view of Ramanathan and Kim discloses wherein the component description in the data table is indicative of one of the following: an advertisement, a primary video, an alternate camera view, a primary audio, a video descriptive audio source, a foreign language audio, a helmet camera video, or a text information for consumption by an interactive application (see Kim, at least at [0194]-[0201], [0227], [0240]-[0243], [0246], and related text).
Regarding claims 52-53, Ramaswamy in view of Ramanathan and Kim discloses using information in a component structure to aid watermark detection effectiveness and/or efficiency (see Ramanathan, at least at [0043], [0053], [0055]-[0057], [0111], and related text, and Kim, at least at [0194]-[0201], [0227], [0240]-[0243], [0246], and related text).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (previously cited) in view of Ramanathan (previously cited) and Kim (previously cited), as applied to claim 47 above, and further in view of Chung (US20160309214, hereinafter Chung).

Regarding claim 50, Ramaswamy in view of Ramanathan and Kim discloses at least one component description in the data table indicating various information, but does not specifically disclose indicating that a coincident component is associated with a particular language, and modifying presentation includes allowing playback of audio in the particular language. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Ramaswamy in view of Ramanathan and Kim to include the limitations as taught by Chung for the advantage of providing more robust management and control of media content.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524.  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHENEA DAVIS/            Primary Examiner, Art Unit 2421